DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed August 5, 2022 are received and entered.
2.	Claim 1 is amended.  Claims 2, 7 – 8, and 12 are cancelled.  Claims 1, 3 – 6, 9 – 11, and 13 – 14 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On page 6 of the Response, Applicant argues that the subject matter previously recited in claim 7, and now included in claim 1, is not taught by the prior art because “[A]lthough the gate drivers 120 of Yu may be deemed as being located in a periphery of the touch electrode lines 220 and touch electrodes 210, the data drivers 120 are not analogous to the conductive pattern as defined in claim 1.”
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  This feature was rejected as being obvious in view of the combined teachings of Edwards, Ding, and Yu.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth in the previous Office Action, Edwards teaches: a touch circuit (paragraph [0029]; as set forth above, the display device includes an integrated touch sensing circuit); a conductive pattern (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D [conductive pattern]); and a driving circuit (FIGS. 1, 2; paragraph [0025]; row driver circuit 40 which is overlapped by electrical shielding portion 60D).
Additionally, Ding teaches that in a touch display, a top element of overlapping elements is smaller in size than a bottom element to reduce parasitic capacitance (FIG. 2; paragraph [0066]).
When these teachings are combined, it would have been obvious for the electrical shielding portion 60D [conductive pattern] of Edwards to be smaller than the row driver circuit 40 to reduce parasitic capacitance, as taught by Ding.
Furthermore, Yu teaches that in a touch display, an orthographic projection of a driving circuit is located in a periphery of, and spaced apart from an orthographic projection of a touch circuit (FIGS. 1, 2; paragraph [0065]; gate drivers 120 [driving circuit] are located in a periphery of, and spaced apart from, touch electrode lines 220 and touch electrodes 210 [touch circuit]).
As set forth above with regard to Edwards, the electrical shielding portion 60D [conductive pattern] and the row driver circuit 40 [driving circuit] overlap one another.  Accordingly, when combined, the gate drivers 120 of Yu are analogous to the row driver circuit 40 of Edwards and thus the location, spacing, and orthographic projection of the gate drivers 120 of Yu would correspond to the location, spacing, and orthographic projection of the electrical shielding portion 60D [conductive pattern] of Edwards.
When combined with Yu, a top-down view of the display device of Edwards would show the electrical shielding portion 60D [conductive pattern] and the row driver circuit 40 [driving circuit] being located in a periphery of, and spaced apart from, touch electrode lines and touch electrodes of the integrated touch sensing circuit of the display device.
In other words, the only thing missing in Edwards with regard to the newly added subject matter of claim 1 from previously recited claim 7 is an illustrated of the specific components of the orthographic projection of the touch circuit.
Even without relying on Yu, Edwards suggests this peripheral location and spacing through the illustration in FIG. 1.  Please see the annotated FIG. 1 of Edwards below.

    PNG
    media_image1.png
    502
    495
    media_image1.png
    Greyscale

.
As illustrated, there is a gap between display area 20 and row driver circuit 40 in Edwards.  This gap includes at least the width of seal 24, as illustrated in FIG. 2.  When combined with Ding, the gap between display area 20 and row driver circuit 40 would be smaller than the gap between display area 20 and electrical shielding portion 60D [conductive pattern].
Yu is only relied upon to clearly illustrated that components of the touch circuit (touch electrode lines 220 and touch electrodes 210) are within display panel 110 and not overlapped by gate drivers 120 (FIGS. 1, 2).
Therefore, Yu merely fills in the gaps of Edwards as to the particular placement and arrangement of touch circuit components to verify what is suggested by Edwards, i.e., that the touch circuit and the “conductive pattern” do not overlap.
5.	On page 7 of the Response, Applicant argues that “claim 1 as amended is directed to a separation between two orthographic projections on the touch display panel and actually means a distance in a horizontal direction parallel to ap lane of the touch display” while in Edwards, the “distance of five micrometers [is] in the vertical direction”.
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  As set forth in the previous Office Action, the Examiner found that “[M]erely using these explicitly disclosed conditions to determine a correct spacing between these two elements to reduce interference/noise is nothing more than an obvious routine optimization that would yield a separation distance of between 1 µm and 5 µm.”
This teaching is relied upon to provide a sense of scale to the sizing of the components of Edwards.  As illustrated in FIG. 2 and disclosed in paragraph [0036], the space between substrates 22 and 23 is approximately 5 µm.  Accordingly, the components contained within the display device are constructed on a micrometer scale.  Based solely on the illustration of FIG. 1.
Please see the annotated FIG. 2 of Edwards illustrating the 5 µm spacing between substrates 22 and 23 and applying this scaling between the liquid crystal material 25 of the display area 20 and the nearest electrical shielding portion 60.

    PNG
    media_image2.png
    571
    378
    media_image2.png
    Greyscale

If the device of Edwards illustrated in FIG. 2 were constructed to scale, a 5 µm spacing between substrate 22 and 23 would lead to an approximate 3 – 4 µm spacing between the display area 20, and its included touch circuit, and electrical shielding portions 60 [including 60D].
However, since the figures of Edwards are not in scale, the Examiner relied on §2144.05(I) and §2144/05(II)(B).  The scale of sizing and spacing with regard to elements of the display device of Edwards is in micrometers.  Merely using these explicitly disclosed conditions to determine a correct spacing between two elements to reduce interference/noise is nothing more than an obvious routine optimization that would yield a separation distance of, most likely, between 1 µm and 5 µm.  Regardless of the precise distance, it is obvious through the disclose of a micrometer scale to have a spacing of at least 1 µm between the touch circuit and the conductive pattern through routine experimentation.
Nothing in Applicant’s arguments has rebutted, or even addressed, this finding.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5, 9 – 10, and  13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (U.S. Pub. 2005/0088589) in view of Ding et al. (U.S. Pub. 2016/0034064) in view of Yu et al. (U.S. Pub. 2017/0052635).
Regarding claim 1, Edwards teaches: a touch display panel (FIG.1; paragraphs [0019], [0029]; display device having pixels 10 and an integrated touch sensing circuit), comprising a display area (FIG. 1; paragraph [0020]; display area 20) and a non- display area in a periphery of the display area (FIGS. 1, 2; paragraph [0020]; the entire area outside display area 20 is a non-display area), wherein the touch display panel further comprises:
a touch circuit (paragraph [0029]; as set forth above, the display device includes an integrated touch sensing circuit) and a peripheral circuit, the peripheral circuit being located in the non-display area (FIGS. 1, 2; paragraph [0025]; row driver circuit 40 [peripheral circuit] is in the non-display area); and
a conductive pattern (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D [conductive pattern] receives a ground potential and is therefore an electrically conductive pattern),
wherein the conductive pattern is adapted to cooperate with at least a portion of the peripheral circuit to form a capacitance (FIGS. 1, 2; paragraph [0036]; electrical shielding portion 60D [conductive pattern] receives a ground potential in order to reduce electromagnetic interference effects and noise with regard to row driver circuit 40 [peripheral circuit].  By applying a potential to electrical shielding portion 60D and driving row driver circuit 40 during operation, it is inherent that a parasitic capacitance is generated / formed by electrical shielding portion 60D and row driver circuit 40 and this parasitic capacitance is therefore controlled by the potential applied to electrical shielding portion 60D to reduce interference and noise), and is electrically insulated from the touch circuit and the peripheral circuit (FIGS. 1, 2; paragraphs [0020], [0029], [0036]; an integrated touch sensing circuit may be integrated on substrate 23, which is made of an insulating material.  Since the touch circuit is described as being integrated on substrate 23, it is disclosed that at least a portion of substrate 23 would be disposed between the touch circuit and electrical shielding portion 60D.  Additionally, shielding portions 60 are explicitly disclosed as being separate and apart from various circuits in order to provide shielding so by definition any touch circuits would be separate and apart from, i.e., at least somewhat insulated from, the shielding portions 60.  Moreover, substrate 22 and 23 are spaced apart so that electrical shielding layer portion 60D is in close proximity to row driver circuit 40, i.e., there is a gap between these two elements.  This gap is interpreted as an air [insulating] gap given the lack of a disclosure of any element between electrical shielding portion 60D and row driver circuit 40, aside from passivating material 49, as illustrated with regard to other circuits 42 and 47). ,
wherein the peripheral circuit comprises a driving circuit (FIGS. 1, 2; paragraph [0025]; row driver circuit 40), wherein an orthographic projection of the conductive pattern on the touch display panel falls within an orthographic projection of the driving circuit on the touch display panel (FIG. 1; as illustrated, electrical shielding portion 60D [conductive pattern] and row driver circuit 40 [peripheral circuit] overlap one another in a top view orthographic projection.  The phrase “falls within” only requires at least a partial overlap between the “conductive pattern” and the “peripheral circuit”, and it is clear in FIG. 1 of Edwards that this overlap between these two elements is disclosed).
Edwards fails to explicitly disclose: wherein a distance between the orthographic projection of the touch circuit on the touch display panel and the orthographic projection of the conductive pattern on the touch display panel is not less than 1 µm.
However, Edwards discloses that substrates 22 and 23 are spaced apart by about 5 µm (FIGS. 1, 2; paragraph [0036]).  Accordingly, Edwards discloses that the sizing and spacing with regard to elements of the disclosed display device is in micrometers.
Additionally, please see MPEP §2144.05(I) which refers to case law that has held that overlapping ranges or even close ranges are sufficient to establish a case of prima facie obviousness.  Moreover, please see MPEP §2144/05(II)(B) which refers to case law that has held that mere “routine optimization” is sufficient to establish a case of prima facie obviousness.
In this case, Edwards discloses that a distance between two elements is approximately 5 µm and is in a scale of micrometers which overlaps Applicant’s claimed range (paragraph [0036]).  Additionally, as illustrated in FIG. 2, Edwards discloses that display area 20, and the touch circuit contained therein, is spaced apart from electrical shielding portions 60 [including 60D].
Merely using these explicitly disclosed conditions to determine a correct spacing between two elements to reduce interference/noise is nothing more than an obvious routine optimization that would yield a separation distance of, most likely, between 1 µm and 5 µm.  Regardless of the precise distance, it is obvious through the disclosure of a micrometer scale to have a spacing of at least 1 µm between the touch circuit and the conductive pattern through routine experimentation.  Therefore, the particular separation distance claimed by Applicant is rendered obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention.
Edwards fails to explicitly disclose: a coverage area of the conductive pattern on the touch display panel is less than a coverage area of the driving circuit on the touch display panel.
However, Ding teaches: a coverage area of the conductive pattern on the touch display panel is less than a coverage area of the driving circuit on the touch display panel (FIG. 2; paragraph [0066]; in a touch display device, a detection electrode 5 overlaps a common electrode 3.  Detection electrode 5 is configured to be smaller than common electrode 3 to reduce parasitic capacitance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Ding to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver that is overlapped by a corresponding shield for reducing interference/noise, as taught by Edwards, are known.  Additionally, the teachings of a touch display having overlapping elements where the top element is smaller in size than the bottom element to reduce parasitic capacitance, as taught by Ding, are known as well.  The combination of the known teachings of Edwards and Ding would yield the predictable result of a touch display having a column/gate driver that is overlapped by a corresponding shield for reducing interference/noise where the shield is smaller in size than the column/gate driver to reduce parasitic capacitance.  In other words, it would have been obvious to modify the particular sizing of the shield of Edwards such that the coverage area of the top element [shield] is smaller than the coverage area of the bottom element [column/gate driver] in order to reduce parasitic capacitance, as taught by Ding.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards and Ding to yield the aforementioned predictable results.
Neither Edwards nor Ding explicitly disclose: wherein the orthographic projection of the conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel and is further spaced apart from the orthographic projection of the touch circuit on the touch display panel.
However, Edwards discloses that display area 20 is separated from electrical shielding portions by a seal 24 (FIG. 2; paragraph [0020]).  Even though Edwards discloses this spacing, Edwards does not explicitly disclose or illustrate the specific placement of the touch circuit and its components.
With regard to claim 1, Yu teaches: wherein the orthographic projection of the conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel and is further spaced apart from the orthographic projection of the touch circuit on the touch display panel. (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of, and spaced apart from, touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”.  In other words, Yu teaches that components of the touch circuit [touch electrode lines 220 and touch electrodes 210] are within display panel 110 and are not overlapped by gate drivers 120.  For purposes of the combination with Edwards, the gate drivers 120 of Yu correspond to the row driver circuit 40 of Edwards, and thus the electrical shielding portion 60D [conductive pattern]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results.  Specifically, the teachings of a touch display having a column/gate driver with a corresponding shield for reducing interference/noise where the touch display is spaced apart from the driver and shield, as taught by Edwards, are known.  Additionally, the teachings of a touch display having two column/gate drivers disposed in a periphery and spaced apart from a touch circuit and its touch electrode lines and touch electrodes, as taught by Yu, are known as well.  The combination of the known teachings of Edwards and Yu would yield the predictable result of a touch display having two column/gate drivers with a corresponding shield for reducing interference/noise disposed in a periphery and spaced apart from a touch circuit and its touch electrode lines and touch electrodes.  In other words, it would have been obvious to arrange the specific components of the touch circuit of Edwards between and spaced apart from two column/gate drivers, as disclosed by Yu.  Such a combination merely requires simply substituting one known driver arrangement having a single driver with another known driver arrangement having two opposite drivers and fills in the gaps of Edwards as to the particular placement and arrangement of touch circuit components.  This combination serves only to verify what is suggested by Edwards, i.e., that the touch circuit and the “conductive pattern” do not overlap, while using a known alternative driver arrangement.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield the aforementioned predictable results.
Regarding claim 3, neither Edwards nor Ding explicitly disclose: wherein the driving circuit is located at two opposite sides of the touch circuit.
However, in a related field of endeavor, Yu discloses a touch display (paragraph [0046]).
With regard to claim 3, Yu teaches: wherein the driving circuit is located at two opposite sides of the touch circuit (FIG. 1; paragraph [0052]; gate driver 120 is disposed on both sides of panel 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 5 and 13, Edwards teaches: wherein the conductive pattern comprises a strip-shaped conductive pattern (FIG. 1; electrical shielding portion 60D is illustrated as a strip-shape conductive pattern).
Neither Edwards nor Ding explicitly disclose: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel.  
However, Yu teaches: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
Regarding claim 9, Edwards teaches: wherein the conductive pattern is grounded (FIGS. 1, 2; paragraph [0034]; electrical shielding portion 60D receives a ground potential).  
Regarding claim 10, Edwards teaches: wherein the conductive pattern is made of indium tin oxide (ITO) or metal (FIG. 2; paragraph [0032]; shielding layer 60 is formed from ITO).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results for at least the reasons set forth above with regard to claim 1.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Ding in view of Yu, as applied to claim 3 above, and further in view of Tsai et al. (U.S. Pub. 2018/0129090).
Regarding claim 4, neither Edwards nor Ding nor Yu explicitly disclose: wherein the driving circuit comprises a gate driver on array (GOA) circuit.  
However, Tsai teaches: wherein the driving circuit comprises a gate driver on array (GOA) circuit (FIG. 4; paragraph [0034]; in a display device, the gate driver may be provided as a GOA circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, Yu, and Tsai, to yield predictable results.  Specifically, the teachings of a touch display having two column/gate drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise, as taught by the combination of Edwards and Yu, are known.  Additionally, the teachings of a display device having a gate driver provided as a GOA circuit, as taught by Tsai, are known as well.  The combination of the known teachings of Edwards, Yu, and Tsai would yield the predictable result of a touch display having two GOA drivers disposed on opposite sides of the touch display panel with a corresponding shield for reducing interference/noise.  In other words, it would have been obvious to utilize the known configuration of a GOA driver circuit, as disclosed by Tsai, as a simple substitution for the column/gate drivers of the combination of Edwards and Yu.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, Yu, and Tsai to yield the aforementioned predictable results.
Regarding claim 14, Edwards teaches: wherein the conductive pattern comprises a strip-shaped conductive pattern (FIG. 1; electrical shielding portion 60D is illustrated as a strip-shape conductive pattern).
Neither Edwards nor Ding explicitly disclose: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is located in a periphery of an orthographic projection of the touch circuit on the touch display panel.
However, Yu teaches: an orthographic projection of the strip-shaped conductive pattern on the touch display panel is 4815-9185-9077, v.1Page 4 of 7Examiner: Not yet assignedlocated in a periphery of an orthographic projection of the touch circuit on the touch display panel (FIGS. 1, 2; paragraphs [0065]; gate drivers 120 are located in a periphery of touch electrode lines 220 and touch electrodes 210, which are part of the “touch circuit”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Edwards, Ding, and Yu to yield predictable results for at least the reasons set forth above with regard to claim 5.  

9.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Ding in view of Yu, as applied to claim 5 above, and further in view of Takahara et al. (U.S. Pub. 2005/0168491) and Saitou et al. (U.S. Pub. 2008/0204619).
Regarding claim 6, neither Edwards nor Ding nor Yu explicitly disclose: wherein a width of the strip-shaped conductive pattern is in a range of 600 µm – 700 µm.
However, it is known that gate driver circuits can be configured to have a width between 200 – 600 µm (Saitou; paragraph [0063]; Takahara; paragraph [0641]).
Additionally, Saitou discloses that a gate driver circuit 5 that has a width of 200 µm is overlapped by a shield 60 that has a width of 400 µm, resulting in a distance of 100 µm between an edge of the gate driver circuit 5 and an edge of the shield 60 (FIG. 5; paragraph [0063]).
When these teachings are taken together by a person of ordinary skill in the art, a width of electrical shielding portion 60D of Edwards would have an obvious range of 400 – 800 µm.
Please see MPEP §2144.05(I) which refers to case law that has held that overlapping ranges or even close ranges are sufficient to establish a case of prima facie obviousness.
It would have been obvious to a person of ordinary skill in the art to modify the known teachings of Edwards in view of known teachings in the art to yield predictable results.  More specifically, it would have been obvious to utilize known dimensions of gate driver circuits, as disclosed by Saitou and Takahara, in combination with known dimensions of shields that cover gate driver circuits, as disclosed by Saitou, to fill in the gaps in the disclosure of Edwards regarding the particular dimensions of the disclosed elements.  Such a modification of Edwards only requires utilizing known teachings in the art regarding the same types of elements disclosed in Edwards which results in a range of widths that overlaps the range claimed by Applicant.  As a result, Applicant’s claimed range in width of the conductive pattern is rendered obvious in view of the teachings of Edwards, Saitou, and Takahara.
Regarding claim 11, neither Edwards nor Ding nor Yu explicitly discloses: wherein a distance between the conductive pattern and the peripheral circuit is in a range of 100 µm – 300 µm along a direction perpendicular to the touch display panel.  
However, Saitou discloses that a gate driver circuit 5 that has a width of 200 µm is overlapped by a shield 60 that has a width of 400 µm, resulting in a distance of 100 µm between an edge of the gate driver circuit 5 and an edge of the shield 60 (FIG. 5; paragraph [0063]).
It would have been obvious to a person of ordinary skill in the art to combine the known teachings of Edwards, Ding, Yu, Saitou, and Takahara for at least the reasons set forth above with regard to claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626